The trial of this case in the court below resulted in a judgment for plaintiff in the sum of $500 from which defendant took an appeal to this court.
Upon submission of this case in this court the respective parties made motion in writing, that the judgment appealed from be reversed by consent, and that the cause be remanded for the entry of a consent judgment.
Said motion is hereby granted. The judgment of the lower court from which this appeal was taken is reversed by consent of respective parties, and the cause remanded by agreement for the entry of a consent judgment.
Reversed and remanded.